Citation Nr: 1211604	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral fallen arches.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from February 1953 to February 1955.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2010, a statement of the case was issued in November 2010, and a substantive appeal was timely received in January 2011.  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The underlying issue of service connection for bilateral fallen arches is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision in May 2008, the RO denied to reopen the Veteran's claim of service connection for bilateral fallen arches.  

2. The additional evidence presented since the rating decision by the RO in May 2008 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The decision in May 2008 by the RO, denying to reopen the Veteran's claim of service connection for bilateral fallen arches, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in May 2008, is new and material, and the claim of service connection for bilateral fallen arches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the claim of service connection for bilateral fallen arches, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection 

In a decision in May 2008, the RO denied reopening the Veteran's claim of service connection for bilateral fallen arches.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

At the time of the last final denial in May 2008 the record included the following evidence, which consisted of the Veteran's statements, previous rating decisions, and post-service medical records.  

Private medical records in November 1983 show the Veteran had tendonitis of the left foot.  The Veteran's initial claim for service connection for fallen arches was received in September 1993, whereby he asserted that his fallen arches were acquired during training while serving in Japan.  A rating decision in June 1994 denied service connection for fallen arches based on the determination that there was no evidence establishing that the Veteran had fallen arches that were either incurred or aggravated during service.  The rating decision noted that the service department verified that the Veteran's service treated records were destroyed by fire and could not be reconstructed.  A rating decision in March 2000 denied service connection for chronic athlete's feet as outpatient treatment records did not show any treatment of the feet, noting that in order to establish a well-grounded claim the evidence needed to establish the existence of a claimed disability and its possible relationship to service.  A rating decision in December 2001 denied service connection for chronic athlete's feet under the VCAA because the evidence did not show this condition began or was aggravated by active duty service.  The Veteran in his claim to reopen service connection for fallen arches received in February 2008, asserted that during service at the hospital in Sapporo, Japan, the doctor told him he did not have an arch in either foot.  The rating decision in May 2008 denied to reopen the claim of service connection for fallen arches based on the determination that new and material evidence was not received as the evidence failed to show that bilateral fallen arches were incurred in or aggravated by service.  

After the last final denial to reopen service connection for fallen arches in May 2008, the Veteran in April 2010 filed a claim to reopen service connection for bilateral fallen arches, from which the current appeal arises.  Along with his claim he included a lay statement from a coworker, J.A.T., who worked with him from 1955 to 1956, and indicated he had problems with his feet since he returned from service.  

The additional evidence presented since the last final denial to reopen the claim in May 2008 includes a VA progress notes in April 2010 which provided an assessment of bilateral flat feet.  As the claim was previously denied because there was no evidence of a causal relationship or nexus to service, the VA progress note in April 2010 relates to an unestablished fact necessary to substantiate the claim, i.e. the current existence of fallen arches, it is new and material evidence under 38 C.F.R. § 3.156, that is, it raises a reasonable possibility of substantiating the claim.  Therefore service connection for bilateral fallen arches is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.  



ORDER

As new and material evidence has been presented, the claim of service connection for bilateral fallen arches is reopened.  To this extent only the appeal is granted.


REMAND

The Veteran's service treatment records are unavailable; however, the Veteran contends that he was treated for fallen arches during service in the Army Hospital in Sapporo, Japan.  He also indicated that during Reserve service he was treated for the condition in 1959 at Cherry Point Naval Hospital.  In February 2012 he testified that during service in 1953 he had foot pain, his foot was x-rayed at the hospital in Japan, he was placed on a permanent profile, was taken out of the mortar crew, and assigned to be a driver in the motor pool.  He indicated that since service he has had pain in his feet and worked as a sawyer where extensive standing was not required.  During the hearing the Veteran also noted that after service while in the Reserves he had an examination at Cherry Point Marine Air Station in 1960 or 1961 and the doctor told him he was eligible for service connection for his feet.  Under the duty to assist, an attempt needs to be made to obtain the Veteran's Reserve records and inservice hospital records, which may have been separately stored from the service treatment records.  

VA progress notes in March 2010 show the Veteran had a several year history of intermittent foot pain.  In April 2010, the records provide an assessment of bilateral flat feet, which was not confirmed by x-ray findings that same month.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances a VA examination is necessary to determine the nature and etiology of the Veteran's flat feet, documented in April 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request that the National Personnel Records Center search for any separately stored service hospital records in 1953 pertaining to the Veteran's treatment of flat feet at the Army Hospital in Sapporo, Japan.  In the event that it is determined that additional service records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e).

2. Ask the Veteran to clarify the dates (month and year) and unit he was with in the Reserves when he was treated for his feet.  Afterwards attempt to obtain treatment records for the feet from the Reserve unit, to include records from 1959 to 1961 at Cherry Point Naval Hospital.  If the records cannot be obtained from the Reserve unit, attempt to obtain the records from the Records Management Center.  If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3. Afterwards, after the above has been accomplished, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral fallen arches.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including the medical evidence, as well as the Veteran's statements and lay evidence.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of any bilateral foot disability.  

The examiner is to be specifically instructed that while there may be a lack of documentation of the claimed disability in service, the Board has found and therefore VA accepts as true the Veteran's contentions that during service, in 1953, the Veteran was treated for pain in his feet.  The examiner should then provide an opinion addressing the following questions: 

(1) Accepting as true that the symptomatology of the current bilateral foot disability occurred in service as reported by the Veteran, and assuming that this same symptomatology continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that the diagnosis corresponding to the Veteran's bilateral foot disability is related to those symptoms? 

(2) In the alternative, is it at least as likely as not (a 50 percent probability or greater) that the diagnosis corresponding to the Veteran's bilateral foot disability was caused by his military service in any way? 

The examiner should comment on the significance of the VA progress note in April 2010 which provides an assessment of flat feet and an x-ray report that same month which indicates that there was no pes planus.  

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


